DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 01/05/2021.
Authorization for this examiner’s amendment was given via phone communications on 02/23/2021 with applicant’s representative Gregory Lunt (Reg. No. 57,354).

Response to Amendment
The amendment filed 01/05/2021 has been entered. 
Applicant’s amendments to independent claims 1, 8 and 15, arguments, Pages 10-11 of the Remarks filed on 01/05/2020 and further claim amendments result into withdrawal of the 35 USC § 103 rejection previously set forth in the Office Action mailed on 10/06/2020.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Proposed amendments marked manually with underlining and 
Claims Amendments:
1.	(Currently Amended) A computer-implemented method for controlling access to a peripheral device, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:

determining, by the one or more computing devices, whether the input/output request is anomalous with respect to the application process attempting to access the peripheral device, the determination indicating whether the input/output request is beyond a threshold level of abnormality for the application process;
determining, by the one or more computing devices, an access state for the application process indicative of whether the application process will be allowed to gain access to the peripheral device, the access state being based on a context property of the application process;
responding, by the one or more computing devices, to the input/output request with initiation of a virtual peripheral output from a virtual peripheral device when when 
	emulates an output of the peripheral device in an output format expected by the application process; and
	provides information to the application process about the access state and a reason for the access state; and
generating, by the one or more computing devices, an alert to a user associated with the peripheral device that the application process has been denied access to the peripheral device.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the determining of the access state includes at least one of:

receiving, by the one or more computing devices from a user, an indication of whether the application process should be allowed access to the peripheral device.

3.	(Previously Presented) The computer-implemented method of claim 1, wherein the virtual peripheral output includes at least one of:
information indicative of the access state of the application process, and
information indicative of whether the application process is compatible with the peripheral device.

4.	(Previously Presented) The computer-implemented method of claim 1, further comprising responding, by the one or more computing devices, to subsequent input/output requests from the application process with the virtual peripheral output from the virtual peripheral device.

5.	(Canceled)

6.	(Previously Presented) The computer-implemented method of claim 1, wherein the responding, by the one or more computing devices, to the input/output request includes emulating a physical peripheral device using at least one video class driver.

7.	(Original) The computer-implemented method of claim 1, wherein the peripheral device is a webcam, the virtual peripheral device is a virtual webcam, and the virtual peripheral output is a video stream.

8.	(Currently Amended) A system for controlling access to a peripheral device, the system comprising:
a receiving module, stored in memory, that receives an input/output request related to an application process attempting to access the peripheral device;
a determination module, stored in memory, that:
	determines whether the input/output request is anomalous with respect to the application process attempting to access the peripheral device, the determination indicating whether the input/output request is beyond a threshold level of abnormality for the application process; and
	determines an access state for the application process indicative of whether the application process will be allowed to gain access to the peripheral device, the access state being based on a context property of the application process;
a response module, stored in memory, that responds to the input/output request with initiation of a virtual peripheral output from a virtual peripheral device when when 
	emulates an output of the peripheral device in an output format expected by the application process; and
	provides information to the application process about the access state and a reason for the access state;
an alert generation module, stored in memory, that generates an alert to a user associated with the peripheral device that the application process has been denied access to the peripheral device; and
, and the alert generation module.

9. 	(Previously Presented) The system of claim 8, wherein the determination module determines the access state based at least in part on at least one of:
evaluation of the context property based on a predefined rule indicative of whether the application process should be allowed access to the peripheral device, and
an indication, received from a user, of whether the application process should be allowed access to the peripheral device.

10.	(Previously Presented) The system of claim 8, wherein the virtual peripheral output includes at least one of:
information indicative of the access state of the application process, and
information indicative of whether the application process is compatible with the peripheral device.

11.	(Previously Presented) The system of claim 8, wherein the response module responds to subsequent input/output requests from the application process with the virtual peripheral output from the virtual peripheral device.

12.	(Canceled)

13.	(Previously Presented) The system of claim 8, wherein the response module emulates a physical peripheral device using at least one video class driver in response to the determination module 

14. 	(Original) The system of claim 8, wherein the peripheral device is a webcam and the virtual peripheral device is a virtual webcam.

15.	(Currently Amended) A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
receive an input/output request related to an application process attempting to access the peripheral device;
determining, by the one or more computing devices, whether the input/output request is anomalous with respect to the application process attempting to access the peripheral device, the determination indicating whether the input/output request is beyond a threshold level of abnormality for the application process;
determine an access state for the application process indicative of whether the application process will be allowed to gain access to the peripheral device, the access state being based on a context property of the application process;
respond to the input/output request with initiation of a virtual peripheral output from a virtual peripheral device when when 
	emulates an output of the peripheral device in an output format expected by the application process; and
; and
generate an alert to a user associated with the peripheral device that the application process has been denied access to the peripheral device.

16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the determining of the access state includes at least one of:
evaluating the context property based on a predefined rule indicative of whether the application process should be allowed access to the peripheral device, and
receiving, from a user, an indication of whether the application process should be allowed access to the peripheral device.

17.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the virtual peripheral output includes at least one of:
information indicative of the access state of the application process, and
information indicative of whether the application process is compatible with the peripheral device.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, further comprising executable instructions that, when executed by the at least one processor of the computing device, cause the computing device to respond to subsequent input/output requests from the application process with the virtual peripheral output from the virtual peripheral device.

19.	(Canceled)

20.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the responding to the input/output request includes emulating a physical peripheral device using at least one video class driver.

Allowable Subject Matter
Above Claims 1-4, 6-11, 13-18 and 20 are allowed. Claims 5, 12 and 19 are canceled. Claims 1, 8 and 15 have been amended. 
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
i. O’Dowd et al. (US 2015/0363613 A1, hereinafter “O’Dowd”),
ii. Litichever et al. (US 2018/0225230 A1, hereinafter “Litichever”), and
iii. Bachrany et al. (US 2014/0089538 A1, hereinafter “Bachrany”).
O’Dowd teaches a method for controlling access to a peripheral device comprising receiving an input/output request related to an application process attempting to access the peripheral device, determining an access state for the application process indicative of whether the application process will be allowed to gain access to the peripheral device, the access state being based on a context property of the process, and responding to the input/output request with initiation of a virtual peripheral device when the access state is indicative of the process not being allowed access to the peripheral device. Litichever teaches determining whether a request is beyond a threshold level of abnormality for a process and responding to the request with a virtual peripheral output when the request is beyond the threshold level of abnormality. Bachrany teaches a virtual peripheral output which emulates an output of a peripheral device in an output format expected by the application process.
While O’Dowd-Litichever-Bachrany teaches the aforementioned limitations, however, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497